DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the implied phrase “is described” in lines 2-3.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 5, and 10 are objected to because of the following informalities:  These claims alternate terminology between “locating and cleaning assembly” and “locating and cleaning device.”  Appropriate correction is required.
Claims 5, 6, and 12 are objected to because of the following informalities:  These claims use the term “coil tubing,” but it is the examiner’s position that “coiled tubing” is the more appropriate and well-recognized term.  Paragraphs 0008 and 0009 of the specification use the term “coiled tubing.”  Appropriate correction is required.
Claims 7-9 are objected to because of the following informalities:  Claims 7-9 use the term “tie-in line,” but claim 1 uses the term “tie-in pipeline.”  These references should be made consistent.  Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities:  The phrase “fluid and/or gas” in claim 8 and the phrase “fluid or gas” in claim 9 are incorrect.  Gas is a fluid, and thus these phrases are awkward.  It is suggested that the claim be changed to --liquid or gas-- or simply --fluid--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 introduces “a junction locator component,” however, claim 1 already introduced “a pipeline junction sensing element.”  It is unclear if claim 10 is referring to an additional component, or referring back to what was recited in claim 1.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to claim 1 is that of Ravensbergen et al. (US 6,527,067, hereinafter Ravensbergen).
	Ravensbergen discloses a method which employs a locating assembly comprising a junction sensing element (W) which longitudinally extends from the assembly (Fig. 6).  The assembly can locate a junction between two wellbores (or pipelines) by sensing a drop in pressure that occurs when the sensing element (W) bends into a lateral section as shown in Fig. 7E, thereby activating a valve (valve operation shown in Fig. 11) which relieves the pressure in the assembly (see “leak” in Fig. 7E), thus indicating the presence of the junction (see also column 12, line 66 – column 13, line 27 for a description of the operation of the valve system).
	However, Ravensbergen fails to teach or suggest the steps of cleaning the tie-in pipeline, deploying a plug device with a probe and a sealing element to the junction, and remotely actuating the sealing element, as specifically called for in the claimed method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676